Citation Nr: 0720330	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied claims of service connection for a right knee 
disability and a left knee disability.

In November 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Nashville, Tennessee RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims. Specifically, 
these issues must be remanded in order to obtain additional 
VA Medical Center (VAMC) treatment records and in order to 
schedule the veteran for a VA examination of his knees to 
ascertain the nature and etiology of any disability. 

The veteran alleges that he currently suffers a bilateral 
knee disability as the result of his position as a firing 
consultation operator during service.  See Travel Board 
Hearing Transcript, November 2006.  The veteran offers no 
specific incidents in which he injured his knees but states 
that his duties required him to bend, stoop, turn, and jump 
in a way that caused trauma and contusions to both of his 
knees.  Id.  

The veteran's service medical records indicate that he sought 
medical treatment for a contusion of his right knee on 
December 23, 1975, and for a right knee problem on December 
31, 1975.  These records are silent as to any complaints 
regarding the left knee. 

The veteran states that he sought treatment for his knees at 
the Memphis VAMC within one or two years after his discharge 
from service.  See Travel Board Hearing Transcript, November 
2006.  These medical records are not associated with the 
veteran's claims folder.  VA has an obligation under the 
Veterans Claims Assistance Act (VCAA) to associate all 
relevant records in VA's possession with the claims file of a 
veteran.  See 38 C.F.R. § 3.159 (2006).  Therefore, the case 
must be remanded in order to locate any outstanding VAMC 
records from the Memphis facility which are dated in the 
1970s.  As the veteran continues to complain of knee 
problems, the RO must obtain the most recent treatment 
records as well.  

Upon receipt of any additional records, the veteran must be 
scheduled for a VA examination for his right and left knees.  
As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's medical records 
from the VAMC in Memphis, Tennessee for 
any treatment concerning his knees 
since service to the present, 
particularly including any records from 
the 1970s.  (It is acknowledged that 
some but not all VA treatment records 
are on file.)

2.	Schedule the veteran for a VA 
orthopedic examination of his knees.  
The claims file should be provided to 
the physician for review, and the 
examiner should note that it has been 
reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has a left and/or right 
knee disability as the result of a 
disease or injury in service. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.   

3.	Then, the RO/AMC should readjudicate 
the claims.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).

